Citation Nr: 0600139	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  02-01 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected gastroesophageal reflux disease 
(GERD).  

2.  Entitlement to an increased (compensable) disability 
rating for service-connected benign neoplasms of the breasts.  

3.  Entitlement to service connection for a psychiatric 
disorder, including depression.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to July 
1995.

Procedural history

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In that rating decision, the RO granted service 
connection for GERD and benign neoplasms of the breasts and 
assigned initial zero percent ratings.  The RO also denied 
service connection for depression, claimed as secondary to 
the veteran's service-connected endometriosis.  

In May 2001, the veteran indicated disagreement with the 
initial disability ratings assigned for GERD and benign 
neoplasms of the breasts, as well as the denial of service 
connection for depression.  After being issued a statement of 
the case, she perfected her appeal of those issues by means 
of her submission of a substantive appeal (VA Form 9) in 
February 2002.

In August 2005, the veteran testified at a videoconference 
hearing which was chaired by the undersigned Veterans Law 
Judge (VLJ).  A transcript of the hearing is associated with 
the veteran's VA claims folder.

As set forth in more detail below, a remand of his matter is 
required.  The appeal is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.


Issue not on appeal

In a statement dated August 14, 2005, the veteran appeared to 
claim entitlement to an increased disability rating for her 
service-connected hysterectomy due to cervical dysplasia with 
endometriosis.  That matter is referred to the RO for 
appropriate action.


REMAND

Additional action by the Veterans Benefits Administration 
(VBA) is necessary prior to the Board's consideration of this 
appeal.

With respect to the claim of service connection for 
depression, although that claim has been developed as being 
claimed on a secondary basis, the hearing transcript makes it 
clear that the veteran is also seeking entitlement to service 
connection for depression as being directly due to service.  
She specifically contends that she was depressed before 
service and that such depression was aggravated by military 
service.  See the August 8, 2005 videoconference hearing 
transcript, pages 4-5. 
However, in a statement dated August 14, 2005, the veteran 
once again claimed service connection on a secondary basis.  

The veteran's service medical records show that she received 
psychiatric treatment in service.  The post-service medical 
records contain diagnoses of a current psychiatric disorder.  
The record is unclear as to the nature and etiology of the 
veteran's current psychiatric disorder.  Therefore, the Board 
finds that a medical opinion is necessary.  

The Board finds that medical examinations are required in 
connection with the veteran's two increased rating claims.  
The veteran was last examined for compensation purposes in 
February 2000.  Given the more recent evidence of record, as 
well as the veteran's August 2005 hearing testimony, a 
medical examination is necessary prior to further appellate 
consideration.  The United States Court of Appeals for 
Veterans Claims has impressed on VA on many occasions the 
necessity of obtaining a recent VA examination.  See, e.g., 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to 
assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].

Accordingly, this case is REMANDED to VBA for the following 
actions:

1.  VBA should refer the veteran's VA 
claims folder to a psychiatrist, who 
should be asked to determine the nature 
and etiology of any current psychiatric 
disorder.  The reviewing psychiatrist 
should provide a diagnosis or diagnoses 
as any psychiatric disorder.  The 
reviewer should also provide an opinion 
as to whether it is as least as likely as 
not that any current psychiatric disorder 
is related to the veteran's military 
service, including by way of aggravation 
of any pre-existing psychiatric 
disability.  Finally, the reviewer should 
provide an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed psychiatric disability is 
related to any service-connected 
disability, in particular the cervical 
dysplasia with endometriosis  If the 
reviewing psychiatrist deems it to be 
necessary, appropriate psychological 
testing and/or a personal interview with 
the veteran should be arranged.  A report 
should be associated with the veteran's 
VA claims folder.

2.  VBA should schedule the veteran for 
appropriate VA medical examination to 
determine the nature and extent of 
impairment caused by her service-
connected GERD and benign neoplasms of 
the breasts.  The veteran's VA claims 
folder should be provided to the examiner 
for review.  The examiner should be asked 
to delineate all symptoms attributable to 
the veteran's GERD, such as: vomiting; 
material weight loss; hematemesis, 
melena, anemia, recurrent epigastric 
distress, dysphagia, pyrosis; and 
substernal, arm, or shoulder pain.  The 
examiner should also express an opinion 
as to whether the disability results in 
considerable or severe impairment of 
health.  The examiner should be requested 
to delineate all symptoms or 
manifestations associated with the 
veteran's breast disorder and comment on 
the severity of those manifestations.  If 
diagnostic testing and/or specialist 
consultations are deemed to be necessary 
by the examiner, these should be 
scheduled.  A report of the examination 
should be associated with the veteran's 
VA claims folder.

3.  Thereafter, VBA should readjudicate 
the issues on appeal.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
provided a supplemental statement of the 
case, and she should be given an 
appropriate opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

